RICH, C. J.
This is an original application for writ of mandate against the defendant as state auditor. The purpose is to require him to deliver to the plaintiff a warrant for $54, the purchase price of a typewriter sold to the *180Historical Society of tlie State of Idaho. The Historical Society is a corporation organized by special act of the legislature for the purpose of performing certain governmental or gtiosi-govemmcntal functions.
C. S., sec. 1277, defines its duties as follows:
“It shall be the duty of said society:
“1. To collect books, maps, charts, pictures, and other papers and materials illustrative of the history of this state in particular, and generally of the northwest.
“2. To procure from pioneers narratives of their exploits, perils and adventures.
“3. To procure facts and statements relative to the history, progress and decay of the Indian tribes within the state.
“4. To collect and preserve fossils, specimens of ores and mineral object curiosities connected with the history of the state, and all such books, maps, writings, charts or other material as will tend to facilitate historical, scientific and antiquarian research.
“5. To bind, catalog and carefully preserve all unbound books, manuscripts, pamphlets and especially newspaper files containing legal notices, now in its possession or which it may hereafter receive.
“6. To biennially prepare for publication a report of its collections, and such other matters relating to the transactions of the society as may be useful to the public.
“7. To keep its rooms open at reasonable hours on business days, for the reception of the citizens of this state and others who may wish to visit the same.”
C. S., see. 1281, provides for the appointment of three trustees “. . . . who shall have the exclusive control of the property acquired from said corporation, managing and conserving the same for the use and benefit of the state of Idaho for the purposes in this chapter hereinbefore recited, and who shall have authority under this chapter to employ the services of a librarian.”
C. S., see. 1282, is as follows: “It shall be the duty of the librarian, by and under the direction of the board of trus*181tees, to do and perform, or to procure to be done and performed, all tbe acts specified in section 1277.”
C. S., sec. 1283, is in part as follows: “It shall be the duty of the trustees to faithfully expend and apply all money received by the state of Idaho, to the uses and purposes directed by law .... ”
C. S., sec. 1284, is as follows: “For such services the librarian shall be paid a salary of $1,200 per annum, in monthly payments, and shall receive such actual and necessary expenses incurred while performing the duties prescribed in this chapter; Provided, the aggregate sum shall not exceed $1,100 in two years; and, Provided, further, that the librarian may appoint an assistant whose salary shall be $1,200 per annum, payable in monthly instalments from and after January 1, 1919.”
C. S., sec. 1285, is as follows: “For their services as trustees, the members of the board of trustees shall receive their actual and necessary expenses incurred in the discharge of their duties, including traveling and maintenance expenses, while attending or going to and from meetings of the board: Provided, that the aggregate sum of said expenses shall not exceed the sum of $225 per annum for said board.”
The general appropriation bill passed by the sixteenth session of the legislature, after making appropriations for salaries of the librarian and assistant librarian, contains the following provision: “Expenses other than salaries, $3,000.” (Laws 1921, chap. 94, p. 182.)
There has been expended from the appropriation for expenses other than salaries, $2,454.37. Of this amount $1,921.23 has been expended for the purpose of purchasing newspaper bindings, filing cases, museum cases, repairs and freight; $371.51 for purposes which petitioner claims are strictly librarian expenses, and $161.63 for collecting relies.
The defendant refused to issue the warrant involved in this action upon the ground that there is no appropriation ávailable for the payment of the same.
It will be seen that it is the duty of the librarian to do and perform, or cause to be done and performed, all the acts *182and things required by section 1277, that is, all of the activities for which the society was incorporated. The act of incorporation further provides a limitation upon the amount of expenses which may be incurred by the librarian in the performance of such duties.
The appropriation being only for expenses other than salaries, without including any words showing an intent to extend the purposes for which it was made, it must be held that it is limited to making provision for the expenses specified in the charter of the society.
In the case of Hailey v. Huston, 25 Ida. 165, 136 Pac. 212, it was held that an appropriation for the salary of the librarian of this society for a greater amount than was necessary to pay the. salary fixed by law did not have the effect of increasing the amount of salary which could be paid to the librarian. In that case it was decided that under art. 3, sections 16 and 18, of the constitution, every act passed by the legislature must embrace but one subject and matters properly connected therewith, which subject shall be expressed in the title, and no act can be revised or amended by mere reference to its title, but the sections amended must be set forth and published at length. The same constitutional provisions are applicable in this case.
It is true that the limitation upon the expenses which may be incurred by the librarian of the Historical Society is statutory and is not binding upon future legislatures. Had the legislature in 1921 used any language indicative of an intent to appropriate for purposes or expenses other than those indicated by the charter of the society, doubtless the latest expression of the legislative intent would prevail. But we are unable so to construe the appropriation bill.
The alternative writ heretofore issued must be quashed, and peremptory writ denied.
Dunn and Lee, JJ., concur.
(October 19, 1922.)